Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 1 of 49




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA



   ODETTE BLANCO DE FERNANDEZ
   née BLANCO ROSELL; EMMA RUTH BLANCO,
   in her personal capacity, and as Personal
   Representative of the ESTATE OF ALFREDO
   BLANCO ROSELL, JR; HEBE BLANCO
   MIYARES, in her personal capacity, and as Personal
   Representative of the ESTATE OF BYRON
   BLANCO ROSELL; SERGIO BLANCO DE LA
   TORRE, in his personal capacity, and as
   Administrator Ad Litem of the ESTATE OF
   ENRIQUE BLANCO ROSELL; EDUARDO
   BLANCO DE LA TORRE, as Administrator Ad
   Litem of the ESTATE OF FLORENTINO
   BLANCO ROSELL; LIANA MARIA BLANCO;
   SUSANNAH VALENTINA BLANCO; LYDIA
   BLANCO BONAFONTE; JACQUELINE M.
   DELGADO; BYRON BLANCO, JR.;
   MAGDALENA BLANCO MONTOTO;
   FLORENTINO BLANCO DE LA TORRE; JOSEPH
   E. BUSHMAN; CARLOS BLANCO DE LA
   TORRE; and GUILLERMO BLANCO DE LA
   TORRE;

          Plaintiffs,

          v.

   CMA CGM S.A. (a/k/a CMA CGM THE FRENCH
   LINE; a/k/a CMA CGM GROUP); CMA CGM
   (AMERICA) LLC;


         Defendants.
   _________________________________________ /

                                          COMPLAINT

         Odette Blanco de Fernandez née Blanco Rosell (“Odette Blanco Rosell”); Emma Ruth

  Blanco, in her personal capacity, and as Personal Representative of the Estate of Alfredo Blanco
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 2 of 49




  Rosell, Jr; Hebe Blanco Miyares, in her personal capacity, and as Personal Representative of the

  Estate of Byron Blanco Rosell; Sergio Blanco, in his personal capacity, and as Administrator Ad

  Litem of the Estate of Enrique Blanco Rosell; Eduardo Blanco de la Torre, as Administrator Ad

  Litem of the Estate of Florentino Blanco Rosell; Liana Maria Blanco; Susannah Valentina Blanco;

  Lydia Blanco Bonafonte; Jacqueline M. Delgado; Byron Blanco, Jr.; Magdalena Blanco Montoto;

  Florentino Blanco de la Torre; Joseph E. Bushman; Carlos Blanco de la Torre; and Guillermo

  Blanco de la Torre (“Plaintiffs”), by and through counsel, as and for their Complaint against CMA

  CGM S.A. (a/k/a CMA CGM The French Line; a/k/a/ CMA CGM Group) (“CMA CGM” or

  “Defendant”) and CMA CGM (AMERICA) LLC (“CMA CGM America”) hereby state:

                                    PRELIMINARY STATEMENT

            1.     Plaintiffs bring this action to recover damages and interest under the Cuban Liberty

  and Democratic Solidarity (LIBERTAD) Act of 1996, codified at 22 U.S.C. § 6021, et seq. (the

  “Helms-Burton Act” or “Act”) against Defendants for trafficking in property which was

  confiscated by the Cuban Government on or after January 1, 1959 and as to which Plaintiffs own

  claims.

            2.     On September 29, 1960, the Cuban Government published the announcement of

  the confiscation without compensation of the following property of Plaintiff Odette Blanco Rosell

  and her siblings, all of whom are deceased: Alfredo Blanco Rosell, Jr.; Florentino Blanco Rosell;

  Enrique Blanco Rosell; and Byron Blanco Rosell (collectively, the “Blanco Rosell Siblings”)1:

            One: To confiscate, on behalf of the Cuban State, all of the property and rights,
            whatever their nature, forming the assets of the persons listed in the first Whereas,
            with the exception of property and rights that are strictly of a personal nature.




  1
   As stated above, the Estates of Alfredo Blanco Rosell, Jr.; Florentino Blanco Rosell; Enrique Blanco
  Rosell; and Byron Blanco Rosell, respectively are Plaintiffs.

                                                     2
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 3 of 49




         Two: To confiscate, on behalf of the Cuban State, all shares or stock certificates
         representing capital of the entities listed in the [other] Whereas of this resolution,
         along with all of their properties, rights, and shares that are issued and in circulation.
         Three: To order the transfer of the properties, rights, and shares forming the assets
         of the legal entities listed in the preceding provision to the National Institute for
         Agrarian Reform (I.N.R.A.).
         Four: This resolution to be published in the OFFICIAL GAZETTE of the Republic
         for purposes of notification and fulfillment of what is provided for by Law No. 715
         of 1960.
  Resolution No. 436 published in the Cuban Official Gazette dated September 29, 1960 at

  23405 - 23406 (English translation).

         3.      The “persons listed in the first Whereas” in Resolution No. 436 above is a reference

  to the Blanco Rosell Siblings, who had been the subject of “investigations” carried out by the

  Cuban Government. See id. at 23405 (first Whereas clause) (“Whereas: Having considered cases

  number 3-2-3143, 3-2-8990 and 3-2-9832, regarding the investigations carried out on the

  following persons: Alfredo, Enrique, Florentino, Byron, and Odette Blanco Rosell.”).

         4.      The Blanco Rosell Siblings’ property confiscated by the Cuban Government

  included all of their “property and rights, whatever their nature,” including but not limited to:

         (a) their wholly owned company, Maritima Mariel SA, and the 70-Year Concession
         held by Maritima Mariel SA, to develop docks, warehouses and port facilities on
         Mariel Bay, a deep water harbor located on the north coast of Cuba; and

         (b) their wholly owned companies, Central San Ramón and Compañía Azucarera
         Mariel S.A., including those companies’ extensive land holdings (approximately
         11,000 acres) on the southeast, south and west sides of Mariel Bay, which included
         a number of improvements such as roads, railways, buildings, and utilities

  See Resolution No. 436 published in the Cuban Official Gazette dated September 29, 1960 at

  23406 (English translation) (“Confiscated Property”).

         5.      The Blanco Rosell Siblings were not U.S. citizens when the Cuban Government

  confiscated their Confiscated Property in 1960. They fled Cuba after the confiscation and became

  U.S. citizens before March 12, 1996, the date the Helms-Burton Act was signed into law. The


                                                     3
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 4 of 49




  Blanco Rosell Siblings were not eligible to, and therefore did not file claims with the Foreign

  Claims Settlement Commission under Title V of the International Claims Settlement Act of 1949.

  Today, only Plaintiff Odette Blanco de Fernandez, née Blanco Rosell, age 91, is alive.

         6.      In 1996, the U.S. Congress passed the Helms-Burton Act, and President Bill

  Clinton signed the Act into law on March 12, 1996. Title III of the Act, which took effect in

  August 1996, imposes liability against persons who “traffic” in property confiscated by the Cuban

  Government on or after January 1, 1959, the claims to which are owned by persons who became

  U.S. nationals after the confiscation of their property and before March 12, 1996.

         7.      Although Title III’s creation of liability as to those engaged in trafficking has

  remained in force since August 1996, the ability of any potential plaintiff to bring a private right

  of action for Title III violations had been suspended by several Presidents (pursuant to authority

  granted in the Act) [mainly in six-month increments] until May 2019, when President Donald

  Trump allowed the suspension of Title III’s private right of action to lapse, thereby allowing such

  actions to proceed.

                                              PARTIES

         I.      Plaintiffs

         8.      Plaintiff Odette Blanco de Fernandez, née Blanco Rosell, is a United States national

  within the meaning of 22 U.S.C. § 6023(15)(A). She acquired ownership of her claim to the

  Confiscated Property before March 12, 1996, which claim she still owns. She became a naturalized

  U.S. citizen on September 8, 1971. She resides in Miami-Dade County, Florida.

         9.      Plaintiff Estate of Alfredo Blanco Rosell, deceased, is represented through its

  Personal Representative, Emma Ruth Blanco. Alfredo Blanco Rosell was a United States national

  within the meaning of 22 U.S.C. § 6023(15)(A). He became a naturalized U.S. citizen on August



                                                   4
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 5 of 49




  26, 1970. He acquired ownership of his claim to the Confiscated Property before March 12, 1996.

  Prior to his death on December 10, 2006, he resided in Miami-Dade County, Florida.

          10.    Plaintiff Estate of Byron Blanco Rosell, deceased, is represented through its

  Personal Representative, Hebe Blanco Miyares. Byron Blanco Rosell was a United States national

  within the meaning of 22 U.S.C. § 6023(15)(A). He became a naturalized U.S. citizen in or around

  1972. He acquired ownership of his claim to the Confiscated Property before March 12, 1996.

  Prior to his death on February 25, 2001, he resided in Miami-Dade County, Florida.

          11.    Plaintiff Estate of Enrique Blanco Rosell, deceased, is represented through its

  Administrator Ad Litem Sergio Blanco. Enrique Blanco Rosell was a United States national within

  the meaning of 22 U.S.C. § 6023(15)(A). He became a naturalized U.S. citizen on September 23,

  1970. He acquired ownership of his claim to the Confiscated Property before March 12, 1996.

  Prior to his death on November 27, 2014, his last known place of residence was San Juan, Puerto

  Rico.

          12.    Plaintiff Estate of Florentino Blanco Rosell, deceased, is represented through its

  Administrator Ad Litem Eduardo Blanco de la Torre. Florentino Blanco Rosell was a United States

  national within the meaning of 22 U.S.C. § 6023(15)(A). He became a naturalized U.S. citizen in

  or around 1975. He acquired ownership of his claim to the Confiscated Property before March 12,

  1996.   Prior to his death on March 18, 2005, his last known place of residence was Baldrich,

  Puerto Rico.

          13.    Plaintiff Emma Ruth Blanco is a United States national within the meaning of 22

  U.S.C. § 6023(15)(A). She is Alfredo Blanco Rosell’s daughter. To the extent that Alfredo Blanco

  Rosell’s claim does not remain with his Estate, she inherited and owns a portion of that claim. She

  became a naturalized U.S. citizen on January 4, 1973. She resides in Miami-Dade County, Florida.



                                                  5
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 6 of 49




         14.     Plaintiff Liana Maria Blanco is a United States national within the meaning of 22

  U.S.C. § 6023(15)(A). She is Alfredo Blanco Rosell’s daughter. To the extent that Alfredo Blanco

  Rosell’s claim does not remain with his Estate, she inherited and owns a portion of that claim.

  Upon knowledge, information and belief, she became a naturalized U.S. citizen prior to March 12,

  1996. She resides in Miami-Dade County, Florida.

         15.     Plaintiff Susannah Valentina Blanco is a United States national within the meaning

  of 22 U.S.C. § 6023(15)(A). She is Alfredo Blanco Rosell’s granddaughter. To the extent that

  Alfredo Blanco Rosell’s claim does not remain with his Estate, she inherited and owns a portion

  of that claim. Upon knowledge, information and belief, she became a naturalized U.S. citizen prior

  to March 12, 1996. She resides in Miami-Dade County, Florida.

         16.     Plaintiff Hebe Blanco Miyares is a United States national within the meaning of 22

  U.S.C. § 6023(15)(A). She is Byron Blanco Rosell’s daughter. To the extent that Byron Blanco

  Rosell’s claim does not remain with his Estate, she inherited and owns a portion of that claim. She

  became a naturalized U.S. citizen on September 23, 1970. She resides in Miami-Dade County,

  Florida.

         17.     Plaintiff Lydia Blanco Bonafonte is a United States national within the meaning of

  22 U.S.C. § 6023(15)(A). She is Byron Blanco Rosell’s daughter. To the extent that Byron Blanco

  Rosell’s claim does not remain with his Estate, she inherited and owns a portion of that claim. She

  became a naturalized U.S. citizen on November 17, 1971. She resides in Miami-Dade County,

  Florida.

         18.     Plaintiff Jacqueline M. Delgado is a United States national within the meaning of

  22 U.S.C. § 6023(15)(A). She is Byron Blanco Rosell’s daughter. To the extent that Byron Blanco

  Rosell’s claim does not remain with his Estate, she inherited and owns a portion of that claim. She



                                                  6
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 7 of 49




  became a naturalized U.S. citizen on February 18, 1970. She resides in Miami-Dade County,

  Florida.

         19.     Plaintiff Byron Blanco, Jr. is a United States national within the meaning of 22

  U.S.C. § 6023(15)(A). He is Byron Blanco Rosell’s son. To the extent that Byron Blanco Rosell’s

  claim does not remain with his Estate, Byron Blanco, Jr. inherited and owns a portion of that claim.

  He became a naturalized U.S. citizen before March 12, 1996. He resides in Orange County,

  California.

         20.     Plaintiff Magdalena Blanco Montoto is a United States national within the meaning

  of 22 U.S.C. § 6023(15)(A). She is Florentino Blanco Rosell’s daughter. To the extent that

  Florentino Blanco Rosell’s claim does not remain with his Estate, she inherited and owns a portion

  of that claim. She became a naturalized U.S. citizen on June 21, 1977. She resides in Miami-

  Dade County, Florida.

         21.     Plaintiff Sergio Blanco is a United States national within the meaning of 22 U.S.C.

  § 6023(15)(A). He is Florentino Blanco Rosell’s son and Enrique Blanco Rosell’s nephew. To

  the extent that Florentino Blanco Rosell’s claim does not remain with his Estate, Sergio Blanco

  inherited and owns a portion of that claim. In addition, to the extent Enrique Blanco Rosell’s claim

  does not remain with his Estate, Sergio Blanco inherited and owns all of that claim. He became a

  naturalized U.S. citizen on January 25, 1983. He resides in Guaynabo, Puerto Rico.

         22.     Plaintiff Florentino Blanco de la Torre is a United States national within the

  meaning of 22 U.S.C. § 6023(15)(A). He is Florentino Blanco Rosell’s son. To the extent that

  Florentino Blanco Rosell’s claim does not remain with his Estate, Florentino Blanco de la Torre

  inherited and owns a portion of that claim. He became a naturalized U.S. citizen on February 1,

  1978. He resides in Gauynabo, Puerto Rico.



                                                   7
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 8 of 49




          23.      Plaintiff Joseph E. Bushman is a United States national within the meaning of 22

  U.S.C. § 6023(15)(A). He is the surviving husband of Florentino Blanco Rosell’s daughter, Maria

  Elena Blanco. To the extent that Florentino Blanco Rosell’s claim does not remain with his Estate,

  Joseph E. Bushman inherited and owns a portion of that claim. He was born a U.S. citizen on

  March 14, 1947 and has remained a U.S. citizen his entire life. He resides in Sumter County,

  Florida.

          24.      Plaintiff Carlos Blanco de la Torre is a United States national within the meaning

  of 22 U.S.C. § 6023(15)(A). He is Florentino Blanco Rosell’s son. To the extent that Florentino

  Blanco Rosell’s claim does not remain with his Estate, Carlos Blanco de la Torre inherited and

  owns a portion of that claim. He became a naturalized U.S. citizen on February 26, 1985. He

  resides in Guaynabo, Puerto Rico.

          25.      Plaintiff Guillermo Blanco de la Torre is a United States national within the

  meaning of 22 U.S.C. § 6023(15)(A). He is Florentino Blanco Rosell’s son. To the extent that

  Florentino Blanco Rosell’s claim does not remain with his Estate, Guillermo Blanco de la Torre

  inherited and owns a portion of that claim. He became a naturalized U.S. citizen on August 3,

  1982. He resides in San Juan, Puerto Rico.

          II.      Defendants

          26.      Defendant CMA CGM S.A. (“CMA CGM” or “Defendant”)2 is a Société Anonyme

  organized under the laws of France with its principal place of business at Boulevard Jacques Sandé,

  4 Quai d’Arenc, 13235 Marseille Cedex 2. The marine transportation company is one of the

  world's leading container carriers. Through subsidiaries (including U.S. Lines, Progeco, and



  2
   For clarity, wherever the term “Defendant” (singular and by itself) is used herein, it refers to Defendant CMA
  CGM S.A. (a/k/a CMA CGM The French Line; a/k/a/ CMA CGM Group). As defined below, all references to co-
  Defendant CMA CGM (AMERICA) LLC appear as CMA CGM America.


                                                         8
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 9 of 49




  Traveller's Club), it operates a fleet of around 540 vessels that serve more than 420 ports around

  the globe and maintains a network of about 600 facilities in some 160 countries. Other services,

  provided by Defendant through subsidiaries, including relevant non-party CEVA Logistics (also

  known in Cuba as CMA CGM LOG), which operates a logistics platform at the Port of Mariel on

  land that Cuba confiscated from the Blanco Rosell Siblings.

            27.     According to its website, Defendant CMA CGM is the self-described “U.S.

  Leader”.

            The U.S. Leader

            CMA CGM Group holds the United States’ top slot in combined import and export
            market share thanks to the expertise of our staff and our focus on the complete
            customer experience. Our innovative solutions make our services smarter and more
            efficient across our portfolio of maritime, inland and logistics offerings, providing
            our customers with the best end-to-end services in the country. Contact our sales
            team to book your next shipment with CMA CGM!3

            28.     CMA CGM’s website displays the following Key Metrics about its first place

  position in the United States market:4




  3
      https://www.cma-cgm.com/local/united-states (last visited July 22, 2021).
  4
      Id.


                                                        9
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 10 of 49




             29.     CMA CGM’s offices are spread out across the United States in Newport Beach,

   CA, New York, NY, Houston, TX, Chicago, IL, Alpharetta, GA and Norfolk, VA.5

             30.     CMA CGM’s website list 21 US ports where it is active: Freeport, TX, Savannah,

   GA, New York, NY, Norfolk, VA, Dutch Harbor, AK, Port Everglades, FL, Philadelphia, PA, Los

   Angeles, CA, Long Beach, CA, Tacoma, WA, Oakland, CA, Seattle, WA, Miami, FL, Charleston,

   SC, Honolulu, HI, Baltimore, MD, Mobile, AL, Port Huenne, CA, Tampa, FL, Houston, TX, Los

   Angeles, CA, and New Orleans, LA.6

             31.     CMA CGM tailors its global network for the United States market and solicits

   customers and shipping business in Florida, including in Miami-Dade County, Florida, and

   throughout the United States for its commercial container shipping business from Florida.7

             32.     As discussed more fully below (infra at ¶¶ 97 - 136), CMA CGM has trafficked

   and continues to traffic in the Confiscated Property, the claims to which are owned by Plaintiffs,

   since the opening of the Port of Mariel, more than 6 years ago. According to the International

   Maritime Organization (“IMO”), a specialized agency of the United Nations responsible for

   regulating shipping, vessels operated and directed by CMA CGM have repeatedly trafficked in the

   Confiscated Property by “calling” at the Terminal de Contenedores del Mariel (“TCM” or

   “Container Terminal”), which is part of the Port of Mariel within the Zona Especial de Desarrollo




   5
       https://www.cma-cgm.com/local/united-states/offices-contacts (last visited on July 22, 2021).
   6
    https://www.cma-
   cgm.com/ebusiness/schedules/port/detail?CountryCode=US&PortCode=&CountryName=UNITED+STA
   TES&PortName=&ActualPOLDescription=UNITED+STATES+%3B+US&POLDescription=UNITED+
   STATES+%3B+US&POLCountryCode=&POLPortCode=&IsDeparture=True&DelayFrom=2&DelayTo
   =14&search=Search (last visited on July 22, 2021).
   7
       https://www.cma-cgm.com/local/united-states (last visited on July 22, 2021).


                                                         10
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 11 of 49




   Mariel (“ZEDM”) (a/k/a Mariel Special Economic Zone) and within the Bay of Mariel,8 and while

   calling at the Container Terminal, engaged in commercially beneficial transactions and other

   commercial activities with the Container Terminal, Almacenes Universales S.A. (also known as

   “AUSA”),9 and/or the ZEDM. CMA CGM profits by, from and through the business activities of

   the CMA CGM operated vessels that call at the Port of Mariel.

           33.     “Calling” at a port in the container shipping industry means that containers are

   either offloaded or loaded at a Port of Call. See https://www.marineinsight.com/life-at-sea/what-

   does-the-term-port-of-call-means/ (last visited July 21, 2021). While calling at the Port of Mariel,

   Defendant’s ships dock and utilize wharf space, offload and/or load containers, hook up to water

   and electricity, utilize crane service, container storage yards, warehouses and other storage space

   to store the containers, as well as road, rail and wheeled means of conveyance for the containers it

   unloads. CMA CGM contracts for and pays for these and other services at the Port of Mariel with

   the TCM, AUSA, and/or the ZEDM.

           34.     As discussed more fully below (infra at ¶¶ 44 - 45, 97 - 108, 127 - 136), Defendant’s

   trafficking includes Defendant, through its wholly-owned subsidiary CEVA Logistics (known in

   Cuba as CMA CGM LOG), entering into an agreement with AUSA to operate and develop a


   8
     As used in this Complaint, the “Port of Mariel” comprises more than 2,300 feet of wharf space, four super
   Post-Panamax cranes, and the capacity to handle 820,000 cargo containers annually through the Port’s
   Container Terminal which is the single largest user of the ZEDM. See Mariel is Cuba’s big industrial
   gamble. Could U.S. companies be among investors? Miami Herald, Oct. 23, 2017, available at
   https://www.miamiherald.com/article180057406.html (last visited July 21, 2021). Exhibit A hereto. See
   also Port of Mariel New Transport Hub for the Americas,
   https://www.caribbeanshipping.org/images/CSEC2016/Presentation_TC_Mariel_English_170516.pdf
   (last visited July 21, 2021) Exhibit B hereto (redacted to remove data regarding other Cuban ports).
   9
     AUSA is a subsidiary of Grupo de Administración Empresarial SA (or GAESA), an umbrella group
   controlled by the Cuban military. In December 2020, the U.S. Treasury Department added GAESA to its
   “Specially Designated Nationals and Blocked Persons” list, barring American individuals and companies
   from doing business with the company. See Notice of OFAC Sanctions Action, 85 Fed. Reg. 84468 (Dec.
   28, 2020).


                                                       11
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 12 of 49




   logistics platform on the Port of Mariel and to operate a 17 hectare logistics platform with AUSA

   which includes 12,000 square meters of warehouses and 5,000 cubic meters of reefer (refrigerated)

   warehouses.10 The logistics platform is known as CARILOG. CEVA Logistics handles export

   consolidation, container distribution, import and export warehousing, storage of full and empty

   containers, and unbundling of other goods for distribution across Cuba. CARILOG, and the

   warehouses located thereon, as pictured on the ZEDM’s website,11 occupies, utilizes and exploits

   land that is part of the ZEDM that was confiscated by Cuba from the Blanco Rosell Siblings.

             35.      As discussed more fully below (infra at ¶¶ 117 – 126), Defendant’s trafficking

   includes Defendant acting as the carrier for cargo shipments from multiple U.S. Ports, including

   PortMiami in Miami-Dade County, Florida, to the Port of Mariel. According to Bills of Lading

   on file with U.S. Customs and Border Protection, Defendant has served as the carrier for at least

   602 cargo shipments from various U.S. Ports to the Port of Mariel, the final destination declared.

   Defendant first carries the containers to Kingston, Jamaica, where the containers are off-loaded

   and then loaded onto other ships (including some ships owned by Defendant) and are then carried

   to the Port of Mariel, the declared final destination.

             36.      For example, Defendant was the “Carrier” on Bill of Lading No.

   CMDUNAM3935482, dated June 26, 2020, a cargo shipment from PortMiami on the vessel

   CONTSHIP ICE (IMO 9517422) to the Port of Mariel as the “Final Destination Declared.”

   Defendants’ U.S. subsidiary, CMA CGM America (defined in the next paragraph below), signed

   for “Carrier CMA CGM SA … as agent for the Carrier.”



   10
        See https://www.cmacgm-group.com/en/news-medias/the-cma-cgm-group-signs-an-agreement-to-operate-a-
   logistics-platform-in-cooperation-with-a-cuban-company-in-the-presence-of-the-president-of-the-french-republic-
   (last visited on July 22, 2021).
   11
        https://www.zedmariel.com/en/infrastructure (last visited July 22, 2021).

                                                         12
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 13 of 49




          37.     Defendant CMA CGM (AMERICA) LLC (“CMA CGM America”) is a limited

   liability company organized and existing under the laws of the State of New Jersey with a principal

   place of business in the State of Virginia. CMA CGM America is authorized to – and does –

   transact business in the State of Florida. CMA CGM America first obtained authorization to

   transact business in Florida in 2008 and has filed an annual report with the Florida Department of

   State every year for the past 13 years so that it may continue to transact business in Florida. The

   business that CMA CGM America transacts in Florida includes trafficking in the Confiscated

   Property by acting as Defendant’s agent for Defendant’s carrying of containers from PortMiami

   to the Port of Mariel. The Bill of Lading No. CMDUNAM3935482, referred to above in Paragraph

   36 and signed by CMA CGM America, is one example of CMA CGM America trafficking in the

   Confiscated Property.

          III.    Relevant Non-Parties

          38.     The Terminal de Contenedores del Mariel (“TCM” or “Container Terminal”) is a

   100% Cuban state-owned entity.




                                                   13
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 14 of 49




          39.     Non-party Almacenes Universales S.A. (also known as “AUSA”) is a 100% Cuban

   state-owned entity that is a comprehensive logistics operator that, inter alia, runs the container

   storage yard in the ZEDM. AUSA is a subsidiary of Grupo de Administración Empresarial SA

   (or GAESA), an umbrella group controlled by the Cuban military. On November 9, 2017, the U.S.

   State Department listed GAESA, AUSA, and the TCM as Restricted Entities and Subentities

   Associated with Cuba. See The State Department’s List of Entities and Subentities Associated

   with Cuba (Cuba Restricted List), 82 Fed. Reg. 52089 (Nov. 9, 2017).

          40.     In December 2020, the U.S. Treasury Department added GAESA to its “Specially

   Designated Nationals and Blocked Persons” list, barring American individuals and companies

   from doing business with the company. See Notice of OFAC Sanctions Action, 85 Fed. Reg.

   84468 (Dec. 28, 2020).

          41.     The TCM and AUSA container storage yard are physically located in the Port of

   Mariel. As described more fully herein (infra ¶¶ 97 - 108), the ZEDM is a special economic zone

   created by Cuban statute. The TCM and AUSA are physically located in the Port of Mariel which

   is within and part of the ZEDM. TCM, AUSA and ZEDM are all agencies or instrumentalities of

   the Republic of Cuba as defined in 28 U.S.C. § 1603(b).

          42.     TCM, AUSA and the ZEDM, while aware that the Confiscated Property had been

   confiscated from the Blanco Rosell Siblings, knowingly and intentionally traffic in the Confiscated

   Property because they each individually and collectively, “transfer[], distribute[], dispense[],

   broker[], manage[] … lease[], receive[], possess[], obtain[] control of, manage[], use[], or

   otherwise acquire[] or hold[] an interest in” the Confiscated Property. See 22 U.S.C. §

   6023(13)(A)(i). In plain terms, the TCM, AUSA and/or the ZEDM manage the land,

   concessionaires and users of the ZEDM and contract with companies, including CMA CGM, that



                                                   14
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 15 of 49




   do business in the ZEDM and with the TCM and AUSA–for example by offloading and/or loading

   containers from CMA CGM ships at the TCM and parking/storing them at the container storage

   yard operated by AUSA.

          43.     TCM, AUSA and the ZEDM also engage in commercially beneficial transactions

   and commercial activities in which they use and benefit from the land that was confiscated from

   the Blanco Rosell Siblings that underlies the ZEDM and from the 70-year Concession rights to

   execute, maintain, and exploit the docks, wharves, warehouses and storage areas in the Port of

   Mariel which is within the Bay of Mariel.

          44.     CEVA Logistics AG (also known in Cuba as CMA CGM LOG) (“CEVA

   Logistics”) is a corporation organized and existing under the laws of Switzerland, with its principal

   place of business at Grabenstrasse 25 Baar, 6340 Switzerland. CEVA Logistics is a wholly-owned

   subsidiary of CMA CGM and provides global supply chain solutions for large and medium-size

   national and multinational companies, offering customers complete supply chain design and

   implementation in contract logistics and freight management, alone or in combination. Together

   with CEVA Logistics (known in Cuba as CMA CGM LOG), CMA CGM offers end-to-end

   logistics solutions. In Cuba, CEVA Logistics (known in Cuba as CMA CGM LOG), in partnership

   with AUSA, operates a commercial logistics platform (known as CARILOG) in ZEDM sector A5,

   on land that that is part of the ZEDM and that was confiscated by Cuba from the Blanco Rosell

   Siblings. In 2015, CMA CGM signed an agreement in Cuba to develop and operate a logistics

   platform on the port of Mariel. See https://www.cmacgm-group.com/en/news-medias/the-cma-

   cgm-group-signs-an-agreement-to-operate-a-logistics-platform-in-cooperation-with-a-cuban-

   company-in-the-presence-of-the-president-of-the-french-republic- (last visited on July 22, 2021).




                                                    15
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 16 of 49




             45.      CMA CGM’s Mariel deal put CMA CGM in business with a firm (GAESA) and

   its subsidiaries that have been identified by U.S. authorities as subverting international trade

   restrictions. GAESA is a conglomerate that plays a vital role in the island’s economy and propping

   up the Cuban government. It is headed by Gen. Luis Alberto Rodriguez Lopez Calleja, who was

   married to one of Raul Castro’s daughters.

             46.      CMA CGM’s logistics platform (known as CARILOG) on the Port of Mariel in the

   ZEDM includes warehouses as pictured on the ZEDM’s website,12 and occupies, utilizes and

   exploits land that is part of the ZEDM that was confiscated by Cuba from the Blanco Rosell

   Siblings.

             47.      Double Ace Cargo, Inc. (“Double Ace”), a company organized under the laws of

   Florida, with its principal place of business at 2175 NW 115th Ave., Miami, Florida, 33172-4920,

   is primarily engaged in furnishing shipping information and acting as agents in arranging

   transportation for freight and cargo. Double Ace is listed as the “Exporter” on the Bills of Lading

   on which CMA CGM was the carrier for multiple cargo shipments from PortMiami in Miami-

   Dade County, Florida to the Port of Mariel during 2017 – 2021. See infra ¶¶ 117 – 126.

                                        JURISDICTION AND VENUE

             48.      Defendants are subject to the personal jurisdiction of this Court as follows:

                       a.     Defendant CMA CGM America is subject to personal jurisdiction of this

   Court pursuant to Federal Rule of Civil Procedure 4(k)(1)(A) and pursuant to Fla. Stat. § 48.193

   including subsections § 48.193(1)(a)1, 2 and 6 and § 48.193(2) thereof, because (a) CMA CGM

   America committed and continues to commit acts of trafficking as defined in the Helms-Burton

   Act, 22 U.S.C. § 6023(13) within the state of Florida and within this judicial District and thus is



   12
        https://www.zedmariel.com/en/infrastructure (last visited July 22, 2021).

                                                         16
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 17 of 49




   subject to personal jurisdiction in the state courts of Florida and in this Court; and (b) because

   CMA CGM America, personally or through its agents, is operating, conducting, engaging in, or

   carrying on a business or business venture in Florida, and has an office or agency in Florida, and

   within this District.

                    b.      Defendant CMA CGM is subject to personal jurisdiction of this Court

   pursuant to Federal Rule of Civil Procedure 4(k)(1)(A) and pursuant to Fla. Stat. § 48.193

   including §§ 48.193(1)(a)1, 48.193(1)(a)2, 48.193 (1)(a)6, and 48.193(2) thereof, because, inter

   alia, (a) Defendant is engaged in substantial and not isolated activity within this State; (b)

   Defendant committed and continues to commit acts of trafficking as defined in the Helms Burton

   Act, 22 U.S.C. § 6023(13) within the state of Florida and within this judicial District and thus is

   subject to personal jurisdiction in the state courts of Florida and in this Court; (c) Defendant,

   personally or through its agents, is operating, conducting, engaging in, or carrying on a business

   or business venture in Florida, including the business of carrying containers from PortMiami to

   the Port of Mariel (see ¶¶ 35 – 37; 117 – 126); and/or (d) Defendant is causing injury to persons

   who reside in this state arising out of acts or omissions by Defendant and/or its agents outside this

   State while Defendant and/or its agents were engaged in the solicitation of service activities within

   this State.

           49.     In the alternative, to the extent CMA CGM is not subject to jurisdiction in any state,

   personal jurisdiction is conferred upon this Court over CMA CGM by Federal Rule of Civil

   Procedure 4(k)(2), because Plaintiffs’ Helms-Burton Act claims arise under federal law; CMA

   CGM is not subject to jurisdiction in any state’s courts of general jurisdiction; and exercising

   jurisdiction over CMA CGM based on its nationwide contacts is consistent with the U.S.

   Constitution and laws.



                                                    17
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 18 of 49




          50.     Exercise of personal jurisdiction by this Court over Defendant pursuant to Federal

   Rule of Civil Procedure 4(k)(2) is consistent with the U.S. Constitution and U.S. laws because

   Defendant has systematic and continuous contacts with Florida and the United States, it has

   purposefully availed itself of the benefits and protections of Florida and the United States, and this

   action arises from or relates to such contacts and purposeful availment. See ¶¶ 27 – 31; 35 – 37;

   117 – 126.

          51.     In addition, in the alternative to personal jurisdiction alleged above, to the extent

   Defendant is not subject to jurisdiction in any state, personal jurisdiction is conferred upon this

   Court over Defendant by Federal Rule of Civil Procedure 4(k)(2), because Plaintiffs’ Helms-

   Burton Act claims arise under federal law; Defendant is not subject to jurisdiction in any state’s

   courts of general jurisdiction; and exercising jurisdiction over the Defendant for its conduct

   purposefully directed at the United States is consistent with the U.S. Constitution and laws. The

   exercise of personal jurisdiction by this Court over Defendant is consistent with the U.S.

   Constitution and U.S. laws because Defendant committed intentional torts purposefully directed

   at U.S. nationals in the United States which caused harm that Defendant knew or reasonably should

   have anticipated would be suffered in the United States by certain U.S. nationals.

          52.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

   Plaintiffs’ claims arise under the laws of the United States, specifically Title III of the Helms-

   Burton Act, 22 U.S.C. §§ 6081–85.

          53.     The amount in controversy in this action exceeds $50,000, exclusive of interest,

   treble damages, court costs, and reasonable attorneys’ fees. 22 U.S.C. § 6082(b). Venue is proper

   in this District under 28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions

   giving rise to Plaintiffs’ claims occurred in this District.



                                                     18
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 19 of 49




          54.     Contemporaneous with this filing, Plaintiffs have paid the special fee for filing an

   action under Title III of the Helms-Burton Act, 22 U.S.C. § 6082(i).

                                    THE HELMS-BURTON ACT

          I.      Background

          55.     The Helms-Burton Act, signed into law on March 12, 1996, had several goals,

   including to “protect United States nationals against confiscatory takings and the wrongful

   trafficking in property confiscated by the Castro regime.” 22 U.S.C. § 6022(6). Further, Congress

   determined that “‘trafficking’ in confiscated property provides badly needed financial benefit,

   including hard currency, oil, and productive investment and expertise to the … Cuban Government

   and thus undermines the foreign policy of the United States,” which foreign policy includes

   “protect[ing] claims of United States nationals who had property wrongfully confiscated by the

   Cuban Government.” 22 U.S.C. § 6081(6).

          56.     Congress found that international law “lacks fully effective remedies” for the

   “unjust enrichment from the use of wrongfully confiscated property by governments and private

   entities at the expense of the rightful owners of the property.” 22 U.S.C. § 6081(8).

          57.     Congress thus decided that “the victims of these confiscations should be endowed

   with a judicial remedy in the courts of the United States that would deny traffickers any profits

   from economically exploiting Castro’s wrongful seizures.” 22 U.S.C. § 6081(11). The result was

   Title III of the Helms-Burton Act – “Protection of Property Rights of United States Nationals” –

   which imposes liability on persons trafficking in property confiscated from a U.S. national

   (including property confiscated from a person who became a U.S. national before March 12, 1996)

   by the Cuban Government on or after January 1, 1959, and which authorizes a private right of

   action for damages against such traffickers. See 22 U.S.C. § 6082.



                                                   19
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 20 of 49




          58.     The Helms-Burton Act authorizes the President (or his delegate, the Secretary of

   State) to suspend for periods of up to six months at a time (1) the Title III private right of action,

   22 U.S.C. § 6085(c); and/or (2) the effective date of Title III of August 1, 1996, 22 U.S.C.

   § 6085(b).

          59.     Although President Clinton suspended the private right of action under Title III on

   July 16, 1996 for six months, the August 1, 1996 effective date was never suspended. Title III of

   the Act came into effect on August 1, 1996. Starting on that date, traffickers in confiscated

   property were liable to U.S. nationals with claims to that property but could not be sued while the

   private right of action remained suspended.

          60.     President Clinton and subsequent administrations renewed the suspension of the

   Title III private right of action, typically for six months at a time, by decision of the President or

   Secretary of State. There was never any guarantee that additional suspensions of the private right

   of action would be granted indefinitely into the future, and the operative provisions of the Act have

   remained in effect continuously since 1996.

          61.     On April 17, 2019, Secretary of State Pompeo announced that the Trump

   Administration would no longer suspend the right to bring an action under Title III, effective

   May 2, 2019. On May 2, 2019, upon the expiration of the last suspension, the right to bring an

   action under Title III was activated.

          II.     The Helms-Burton Act’s Private Right of Action

          62.     Title III of the Helms-Burton Act provides the following private right of action:

          (1) Liability for trafficking. — (A) Except as otherwise provided in this section,
          any person that, after the end of the 3-month period beginning on the effective date
          of this title, traffics in property which was confiscated by the Cuban Government
          on or after January 1, 1959, shall be liable to any United States national who owns
          the claim to such property for money damages...



                                                    20
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 21 of 49




   22 U.S.C. § 6082(a)(1).

          63.        The Act defines “person” as “any person or entity, including any agency or

   instrumentality of a foreign state.” 22 U.S.C. § 6023(11).

          64.        The Act defines “United States national” to include “any United States citizen[.]”

   22 U.S.C. § 6023(15).

          65.        The Act adopts the definition of “agency or instrumentality of a foreign state” under

   28 U.S.C. § 1603(b), see 22 U.S.C. § 6023(1) (“Agency or Instrumentality of a Foreign State.—

   The term "agency or instrumentality of a foreign state" has the meaning given that term in section

   1603(b) of title 28, United States Code.”).

          66.        A person “traffics” in confiscated property if that person “knowingly and

   intentionally”:

          (i)        sells, transfers, distributes, dispenses, brokers, manages, or otherwise
                     disposes of confiscated property, or purchases, leases, receives, possesses,
                     obtains control of, manages, uses, or otherwise acquires or holds an interest
                     in confiscated property,

          (ii)       engages in a commercial activity using or otherwise benefiting from
                     confiscated property, or

          (iii)      causes, directs, participates in, or profits from, trafficking (as described in
                     clause (i) or (ii)) by another person, or otherwise engages in trafficking (as
                     described in clause (i) or (ii)) through another person, without the
                     authorization of any United States national who holds a claim to the
                     property

          without the authorization of any United States national who holds a claim to the
          property.

   22 U.S.C. § 6023(13).

          67.        The Act defines “property” as “any property (including patents, copyrights,

   trademarks, and any other form of intellectual property), whether real, personal, or mixed, and any




                                                       21
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 22 of 49




   present, future, or contingent right, security, or other interest therein, including any leasehold

   interest.” 22 U.S.C. § 6023(12).

          68.     The Act defines “confiscated” in relevant part as:

                  [T]he nationalization, expropriation, or other seizure by the Cuban
                  Government of ownership or control of property, on or after January 1, 1959
                  —

                  (i)     without the property having been returned or adequate and effective
                          compensation provided; or

                  (ii)    without the claim to the property having been settled pursuant to an
                          international claims settlement agreement or other mutually
                          accepted settlement procedure.

   22 U.S.C. § 6023(4)(A).

          69.     The term “knowingly” under the Act means “with knowledge or having reason to

   know.” 22 U.S.C. § 6023(9).

          70.     The Helms-Burton Act adopts the definition of “commercial activity” under 28

   U.S.C. § 1603(d), see 22 U.S.C. § 6023(3), which defines the term as “either a regular course of

   commercial conduct or a particular commercial transaction or act. The commercial character of an

   activity shall be determined by reference to the nature of the course of conduct or particular

   transaction or act, rather than by reference to its purpose.” 28 U.S.C. § 1603(d).

          71.     Under the Act,

          (A) The term “Cuban Government” includes the government of any political
              subdivision of Cuba, and any agency or instrumentality of the Government of
              Cuba.

          (B) For purposes of subparagraph (A), the term “agency or instrumentality of the
              Government of Cuba” means an agency or instrumentality of a foreign state
              as defined in section 1603(b) of title 28, United States Code, with each
              reference in such section to “a foreign State” deemed to be a reference to
              “Cuba.”

   22 U.S.C. § 6023(5).


                                                   22
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 23 of 49




          72.     Since August 1, 1996, when Title III of the Helms-Burton Act went into effect, it

   has been clear that companies doing business with Cuba or in Cuba incurred potential liability

   under the Helms-Burton Act if they knowingly and intentionally traffic in confiscated property.

          73.     Companies doing business in and/or with Cuba have therefore been on notice since

   August 1, 1996 that they would face potential liability under the Helms-Burton Act for trafficking

   in confiscated property.

          III.    Remedies Under the Helms-Burton Act’s Private Right of Action

          74.     A person who “traffics” in a U.S. national’s confiscated property under the Helms-

   Burton Act is liable to a plaintiff for money damages equal to:

          (i)     the amount which is the greater of —
                                …
                  (II) the amount determined [by a court-appointed special master], plus
                  interest; or

                  (III) the fair market value of that property, calculated as being either the
                  current value of the property, or the value of the property when confiscated
                  plus interest, whichever is greater[.]

   22 U.S.C. § 6082(a)(1)(A)(i).

          75.     Interest under the Act accrues from “the date of confiscation of the property

   involved to the date on which the action is brought.” 22 U.S.C. § 6082(a)(1)(B). Interest is

   calculated “at a rate equal to the weekly average 1-year constant maturity Treasury yield, as

   published by the Board of Governors of the Federal Reserve System” for the calendar week

   preceding the date of confiscation and compounded annually. 28 U.S.C. § 1961(a) (incorporated

   by reference in 22 U.S.C. § 6082(a)(1)(B)).

          76.     A person who “traffics” in a U.S. national’s confiscated property under the Act is

   also liable for plaintiffs’ court costs and reasonable attorneys’ fees.           See 22 U.S.C.

   § 6082(a)(1)(A)(ii).


                                                   23
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 24 of 49




          77.       The Act provides for “Increased Liability”

          … If the claimant in an action under this subsection… provides, after the end of the
          3-month period described in paragraph (1) notice to —

          (i)       a person against whom the action is to be initiated, or

          (ii)      a person who is to be joined as a defendant in the action,

          at least 30 days before initiating the action or joining such person as a defendant,
          as the case may be, and that person, after the end of the 30-day period beginning on
          the date the notice is provided, traffics in the confiscated property that is the subject
          of the action, then that person shall be liable to that claimant for damages computed
          in accordance with subparagraph (C).

   See 22 U.S.C. §§ 6082(a)(3)(B) and 22 U.S.C. 6082(a)(3)(C)(ii) (allowing damages “3 times the

   amount determined applicable under paragraph (1)(A)(i)”).

                                      FACTUAL ALLEGATIONS

          I.        The Confiscated Property

          78.       Plaintiffs are U.S. nationals and/or representatives of the Estates of U.S. nationals

   as defined by 22 U.S.C. § 6023(15)(A), who own claims to the Confiscated Property, which

   includes a 70-year Concession to develop docks, warehouses and port facilities on Mariel Bay and

   land holdings.

                    A.     Maritima Mariel SA and the 70-Year Concession

          79.       Maritima Mariel SA (“Maritima Mariel”) was a Cuban corporation set up in 1954

   and owned in equal parts by the Blanco Rosell Siblings, who are among the Plaintiffs in this case:

   Odette Blanco Rosell; the Estate of Alfredo Blanco Rosell, Jr; the Estate of Byron Blanco Rosell;

   the Estate of Enrique Blanco Rosell; and the Estate of Florentino Blanco Rosell.

          80.       On August 15, 1955, the Cuban Government granted to Maritima Mariel a 70-year

   Concession:




                                                     24
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 25 of 49




          ‘Maritima Mariel, SA’ is hereby granted the concession to plan, study, execute,
          maintain, and exploit public docks and warehouses in the Bay of Mariel Bay,
          province of Pinar del Rio Province, and the construction of new buildings and
          works, without prejudice to the rights acquired by third persons or entities under
          previous concessions still in force, for the purposes stated in this paragraph.

   Decree 2367 published in the Cuban Official Gazette dated August 15, 1955 at 13864 (English

   translation). When the 70-Year Concession was granted to Maritima Mariel, there were no

   previous concessions in force for the purposes stated in the foregoing quoted paragraph.

          81.     The 70-Year Concession also authorized Maritima Mariel to exercise a series of

   exceptional rights in the Bay of Mariel, including:

          a) The occupation and use, either temporary or permanent, of the lands and waters
             in the public domain or under private ownership and those of the State,
             province, or municipality, whenever they are essential for the execution and
             exploitation of the aforementioned projects and works.

          b) The right of mandatory expropriation, in accordance with Decree No. 595 of
             May 22, 1907 or any other later provision regarding ownership, possession, or
             use of any real estate or private property rights for land that must be occupied
             for the work, uses, and services mentioned in Section One, a procedure that may
             also be used with regard to any rights granted by the State, province, or
             municipality with regard to the maritime-land zone or public domain land or
             property of those entities of the Nation.

          c) The right to impose, on privately owned property, any class of easement for the
             construction of any type of roads, traffic, access, movement, and parking of
             vehicles, the establishment of power lines (either overhead or underground),
             pipes and ducts for water, gas, ventilation, or drainage, and, in general, for
             anything that is inherent or deemed to be necessary for the purposes of carrying
             out, maintaining, and exploiting the works that the aforementioned paragraph
             one deals with, also with the power to attend those cases of forced
             expropriation, as provided for in the preceding subparagraph.

          d) The right to evict any tenants, sharecropper, squatter, or occupant of any other
             description from any property or facilities that must be occupied, either
             temporarily or permanently, for the projects referred to repeatedly in Section
             One, making a payment as compensation to the parties evicted equal to the
             amount of one year of rent paid in each case.

          e) The right to carry out the aforementioned acts by means of applying the
             provisions contained in Law-Decree No. 1015 of August 7, 1953 and No. 1998


                                                   25
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 26 of 49




                 of January 27, 1955, whereby the National Finance Agency of Cuba will
                 provide the financing of those projects.

   Id. at 13865-13866 (English translation).

           82.      These exceptional rights granted in the 70-year Concession gave Maritima Mariel

   and the Blanco Rosell Siblings priority rights over any other rights in the Bay of Mariel, including

   any such rights acquired by third persons or entities under previous concessions still in force at the

   time the 70-year Concession was granted to Maritima Mariel. The 70-year Concession granted

   Maritima Mariel the right to exclude any other person or entity from planning, studying, executing,

   maintaining, or exploiting public docks and warehouses in the Bay of Mariel.

           83.      Both Maritima Mariel and the 70-Year Concession are part of the Confiscated

   Property and were specifically identified in Resolution 436 as being confiscated from the Blanco

   Rosell Siblings by the Cuban Government.

                    B.     Central San Ramón, Compañía Azucarera Mariel S.A.,
                           and Land

           84.      In addition to the 70-year Concession and Maritima Mariel, the Blanco Rosell

   Siblings owned several other companies, including the sugar mill then known as the Central San

   Ramón, which they purchased in 1949. Central San Ramón was owned and operated by Compañía

   Azucarera Mariel S.A. (“Azucarera Mariel”), a company wholly owned by the Blanco Rosell

   Siblings.

           85.      The Blanco Rosell Siblings also had extensive land holdings (approximately 11,000

   acres) southeast, south and west of Mariel Bay which they owned through Central San Ramón and

   Azucarera Mariel. Those approximately 11,000 acres included numerous improvements such as

   roads, railways, buildings, and utilities.




                                                    26
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 27 of 49




          86.     Azucarera Mariel, Central San Ramón and the 11,000 acres of land are part of the

   Confiscated Property that were specifically named and confiscated from the Blanco Rosell

   Siblings by the Cuban Government, in Resolution 436.

          II.     Cuba’s Confiscation of The Confiscated Property and Plaintiffs’ Claims to
                  The Confiscated Property are Publicly Known

                  A.      Cuba’s Confiscation of The Confiscated Property was Publicly
                          Announced in the Cuba Official Gazette on September 29, 1960

          87.     On September 29, 1960, per Resolution 436, the Cuban Government announced the

   confiscation without compensation of all assets and rights, whatever their nature, then owned by

   the Blanco Rosell Siblings and which are herein defined as the Confiscated Property. Such

   Confiscated Property includes, inter alia, Maritima Mariel, the 70-year Concession, Central San

   Ramón, Azucarera Mariel, as well as all the “all shares or stock certificates representing capital of

   the entities listed in the [other] Whereas of [Resolution 436],” which included, inter alia, the 70-

   Year Concession and all the lands owned by these entities. See Resolution 436 at 23406.

          88.     More specifically, on September 29, 1960, the Cuban Government published

   Resolution 436 in its Official Gazette on the confiscation without compensation of the following:

          One: To confiscate, on behalf of the Cuban State, all of the property and rights,
          whatever their nature, forming the assets of the persons listed in the first Whereas,
          with the exception of property and rights that are strictly of a personal nature.

          Two: To confiscate, on behalf of the Cuban State, all shares or stock certificates
          representing capital of the entities listed in the [other] Whereas of this resolution,
          along with all of their properties, rights, and shares that are issued and in circulation.

          Three: To order the transfer of the properties, rights, and shares forming the assets
          of the legal entities listed in the preceding provision to the National Institute for
          Agrarian Reform (I.N.R.A.).

          Four: This resolution to be published in the OFFICIAL GAZETTE of the Republic
          for purposes of notification and fulfillment of what is provided for by Law No.
          715 of 1960.



                                                     27
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 28 of 49




   Resolution No. 436(1) published in the Cuban Official Gazette dated September 29, 1960 at 23406

   (English translation).

             89.   In addition to expressly naming the 70-year Concession and the above-referenced

   legal entities, Resolution 436 also expressly named the five Blanco Rosell Siblings as owners of,

   inter alia, the 70-year Concession, Maritima Mariel, Central San Ramon, and Compania Azucarera

   Mariel.

             90.   But for Cuba’s confiscation in Resolution 436 published in the official Cuban

   Gazette on September 29, 1960, the 70-year Concession granted in Decree 2367 issued in 1955

   would still be in force. In any event, the 70-year Concession was cut short by Cuba’s confiscation

   of the 70-year Concession.

             91.   According to the Cuban Official Gazette as published on September 29, 1960, the

   confiscation of the Confiscated Property occurred on August 19, 1960. The story of the

   confiscation by the Cuban Government was reported by the Revolución newspaper on

   September 8, 1960. Both the Cuban Official Gazette and the newspaper Revolución (now known

   as Granma following the merger of the Revolución and Hoy newspapers) are available to the

   public.

                   B.       Plaintiffs’ Claims to the Confiscated Property have Received Wide-
                            Spread Media Coverage since 2019

             92.   The fact of the confiscation of the Blanco Rosell Siblings’ property in Cuba was so

   well known that, on April 18, 2019, the day after the Trump Administration announced that it

   would allow Helms-Burton Act lawsuits under Title III to go forward, stories published on both

   Radio Marti and TV Marti identified Plaintiffs’ claims to the Mariel Special Development Zone:




                                                   28
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 29 of 49




           The Mariel Special Development Zone, the star Cuban project to attract investment,
           was built on nationalized land where the Carranza-Bernal, Carbonell-González and
           Blanco-Rosell families owned sugar and hemp processing plants.13

           93.     Since December 20, 2020, Plaintiffs have sued two major U.S. container cargo

   shipping companies and the world’s largest container cargo shipping company for trafficking in

   the Confiscated Property, the claims to which are owned by Plaintiffs.14

           94.     Plaintiffs’ lawsuits and Plaintiffs’ claims to the Confiscated Property have received

   U.S. and international news coverage, including shipping company media news coverage, for

   example:

           a.      On December 24, 2020, World News Today published a detailed story about

                   Plaintiffs’ first two lawsuits, wherein Plaintiffs’ claims were discussed in detail.15

           b.      On December 25, 2020, On Cuba News published a story titled “Two other lawsuits

                   under Helms-Burton Act set sights on Port of Mariel.”16




   13
      https://www.radiotelevisionmarti.com/a/propiedades-que-ya-podr%C3%ADan-reclamar-en-tribunales-
   de-eeuu/236777.html/ (last visited July 22, 2021).
   14
     Odette Blanco de Fernandez, et al., v. Seaboard Marine, Ltd., Case 1:20-cv-25176-BB (S.D. Fla., Dec.
   20, 2020); Odette Blanco de Fernandez, et al., v. Seaboard Corporation, 1:21-cv-01052 (D. Del.); Odette
   Blanco de Fernandez v. Crowley Maritime Corporation, Case 3:20-cv-01426-BJD-PDB (M.D. Fla., Dec.
   20, 2020); Odette Blanco de Fernandez, et al., v. Crowley Maritime Corporation et al., Case 1:21-cv-
   20443 (S.D. Fla., Feb. 2, 2021); Odette Blanco de Fernandez, et al. v. A.P. Moller-Maersk A/S et al., Case
   2:21-cv-00339 (E.D. La., Feb. 17, 2021).
   15
     https://www.world-today-news.com/florida-companies-sued-for-doing-business-on-land-confiscated-by-
   cuban-regime/ (last visited on July 28, 2021).
   16
    https://oncubanews.com/en/cuba-usa/two-other-lawsuits-under-helms-burton-act-set-sights-on-port-of-
   mariel/ (last visited on July 21, 2021).


                                                      29
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 30 of 49




           c.      On February 24, 2021, TradeWinds, the self-described “Global Shipping News

                   Source ran an article titled “US-Cuba lawsuits show no signs of slowing down as

                   Maersk sued.”17

           d.      The U.S. - Cuba Trade and Economic Council, Inc. publishes a widely-

                   disseminated blog which reports each and every Helms-Burton lawsuit filing

                   including Plaintiffs’ pending lawsuits.18

           95.     The Confiscated Property has never been returned nor has adequate and effective

   compensation ever been provided, including for the 70-Year Concession or any other property

   interests belonging to Plaintiffs. Nor have the claims to the Confiscated Property been settled

   pursuant to an international claims settlement agreement or other settlement procedure.

           96.     Plaintiffs never abandoned their claims to the Confiscated Property.

           III.    The Cuban Government Incorporated the Confiscated Property into The
                   Zona Especial de Desarrollo Mariel (“ZEDM”) (a/k/a Mariel Special
                   Economic Zone)

           97.     The Zona Especial de Desarrollo Mariel (“ZEDM”) (a/k/a Mariel Special

   Economic Zone) is an agency or instrumentality of the Cuban Government. Created by statute,

   the ZEDM is a special economic zone in Cuba with its own legal structure.


   17
      US-Cuba lawsuits show no signs of slowing down as Maersk sued | TradeWinds (tradewindsnews.com)
   (last visited July 21, 2021).
   18
      https://www.cubatrade.org/blog/2020/12/23/agdh6liz2sexx0emhpw0nrqaphmbnr Seaboard Marine Is
   31st Libertad Act Lawsuit- Plaintiff Targets Mariel Special Economic Zone Operations (last visited on July
   21, 2021).

   https://www.cubatrade.org/blog/2020/12/23/5ms3f5lr8xytqozz63dfr176qxose9       (Crowley       Maritime
   Corporation Is 32nd Libertad Act Lawsuit- Plaintiffs Target Use Of ZEDM Port) (last visited on July 21,
   2021).

   https://www.cubatrade.org/blog/2021/2/18/maersk-worlds-largest-container-shipping-company-is-third-
   to-be-defendant-in-libertad-act-lawsuit (last visited on July 21, 2021).




                                                      30
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 31 of 49




          98.     As stated above, the ZEDM has been referred to in the media as “the star Cuban

   project to attract investment.”

          99.     Cuba incorporated the Confiscated Property into the ZEDM without the

   authorization of Plaintiffs and therefore the ZEDM traffics in the Confiscated Property.

          100.    Starting in or around 2009, the Government of Cuba and various non-Cuban

   corporate partners rebuilt the Port of Mariel and constructed a Container Terminal in the ZEDM.

          101.    The ZEDM’s Container Terminal subsumes the 70-year Concession rights,

   pursuant to which the Blanco Rosell Siblings possessed the right, among other things, “to plan,

   study, execute, maintain, and exploit public docks and warehouses in the Bay of Mariel, province

   of Pinar del Rio, and the construction of new buildings and works…” See Decree 2367 at 13865.

          102.    The Blanco Rosell Siblings’ extensive land holdings on the southeast, south and

   west sides of Mariel Bay, all of which are part of the Confiscated Property, cover virtually every

   square meter of ZEDM sector A5, which the ZEDM operates as a logistics zone.

          103.    The 70-year Concession encompasses all of Mariel Bay, including, but not limited

   to ZEDM Sector A5, where AUSA’s container storage yard is located, and Sector A7, where the

   ZEDM’s Container Terminal is located. CEVA Logistics (also known in Cuba as CMA CGM

   LOG), a subsidiary of CMA CGM has an agreement with AUSA to develop and operate a logistics

   platform (known as CARILOG) on the Port of Mariel in sector A5.

          104.    CEVA Logistics (also known in Cuba as CMA CGM LOG) has planned and is

   operating a commercial, for profit, logistics platform (known as CARILOG) in ZEDM Sector A5.

   CMA CGM profits from CEVA Logistics’ planning, development and operation of the logistics

   platform on the Port of Mariel in ZEDM Sector A5 by and through CEVA Logistics, because




                                                  31
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 32 of 49




   CEVA Logistics is CMA CGM’s subsidiary and because CMA CGM carries containers to the Port

   of Mariel where they are offloaded and stored at the CEVA Logistics facility in ZEDM Sector A5.

          105.   The following map illustrates that ZEDM Sector A5 where AUSA and CEVA

   Logistics’ (also known in Cuba as CMA CGM LOG) facilities are located, as well as ZEDM Sector

   A7 which encompasses the shoreline of Mariel Bay and land adjacent to the shoreline, areas that

   are subject to the 70-Year Concession:




          106.   The ZEDM, Container Terminal, AUSA, and CEVA Logistics (also known in Cuba

   as CMA CGM LOG) are trafficking in the Blanco Rosell Siblings’ Confiscated Property within

   the meaning of Title III because the ZEDM:

          (i)    … transfers, distributes, dispenses, brokers, manages, or … leases,
                 receives, possesses, obtains control of, manages, uses, or otherwise
                 acquires or holds an interest in [the Confiscated Property];

          (ii)   engages in a commercial activity using or otherwise benefitting
                 from [the Confiscated Property],


                                                 32
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 33 of 49




          (iii)   causes, directs, participates in, or profits from trafficking (as
                  described clause (i) or (ii) by another person, or otherwise engages
                  in trafficking (as described in clause (i) or (ii) through another
                  person

          without the authorization of any United States national who holds a claim
          to the property.

   22 U.S.C. § 6023(13)(A).

          107.    Those who “plan, study, execute, maintain and exploit public docks and

   warehouses in Mariel Bay, Pinar del Rio Province, and the construction of new buildings and

   works” (Decree 2367 at 13865) are trafficking in Plaintiffs’ Confiscated Property, including the

   70-year Concession.

          108.    CMA CGM, as a result of its agreement signed in Cuba, by and through CEVA

   Logistics (also known in Cuba as CMA CGM LOG) has planned, studied, executed, and now

   maintains and exploits public docks and warehouses in Mariel Bay, Pinar del Rio Province, and

   has also constructed new buildings and works in Sector A5 of the ZEDM where it occupies, utilizes

   and exploits land that was confiscated by Cuba from the Blanco Rosell Siblings. CMA CGM also

   profits from trafficking by CEVA Logistics in Mariel Bay.

          IV.     Defendants are Trafficking in the Confiscated Property Without Plaintiffs’
                  Authorization

                  A.     Defendant Traffics in the Confiscated Property by Operating Vessels
                         that Call at the Port of Mariel Without Plaintiffs’ Authorization

          109.    Since the opening of the Port of Mariel more than six years ago, Defendant has

   trafficked in the Confiscated Property, by knowingly and intentionally directing container ships to

   call at the Container Terminal—which is part of the Port of Mariel within the ZEDM and within

   the Bay of Mariel in Cuba—either directly or by causing, directing, participating in, or profiting

   from trafficking by or through one or more other persons.



                                                   33
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 34 of 49




          110.    “Calling” at a port in the container shipping industry means that containers are

   either offloaded or loaded at a Port of Call. See https://www.marineinsight.com/life-at-sea/what-

   does-the-term-port-of-call-means/ (last visited July 21, 2021). While calling at the Port of Mariel,

   Defendant’s ships dock and utilize wharf space, offload and/or load containers, hook up to water

   and electricity, utilize crane service, container storage yards, warehouses and other storage space

   to store the containers, as well as road, rail and wheeled means of conveyance for the containers it

   unloads. CMA CGM contracts for and pays for these and other services at the Port of Mariel with

   the TCM, AUSA, the ZEDM and/or CEVA Logistics.

          111.    According to the International Marine Organization (“IMO”), a specialized agency

   of the United Nations responsible for regulating shipping, the vessel CONTSHIP PRO, (IMO #

   9235622), while being operated by CMA CGM called at the Port of Mariel on multiple occasions

   between May 2019 and June 2021.

          112.    According to the IMO, the vessel CMA CGM VENTANIA, (IMO # 9376907),

   while being operated by CMA CGM called at the Port of Mariel on multiple occasions between

   January 2020 and June 2021.

          113.    According to the IMO, the vessel CONTSHIP RAY, (IMO # 9388338), while being

   operated by CMA CGM called at the Port of Mariel on multiple occasions between August 2019

   and January 2020.

          114.    According to IMO, the vessel JPO ARIES, (IMO # 9220328), operated by CMA

   CGM, called at the Port of Mariel on multiple occasions between February 2019 and April 2020.

          115.    According to IMO, the vessel PAVO J, (IMO # 9355458), operated by CMA CGM,

   called at the Port of Mariel on multiple occasions between May 2019 and July 2020.




                                                   34
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 35 of 49




          116.    According to IMO, the vessel IMEDGHASSEN, (IMO # 9459125), operated by

   CMA GGM called at the Port of Mariel in December 2020.

          117.    Defendant further traffics in the Confiscated Property by serving as the carrier for

   several cargo shipments from U.S. Ports to the Port of Mariel.

          118.    More specifically, Bills of Lading (“BOL”) on file U.S. Customs and Border

   Protection, show that as of July 2, 2021, Defendant, beginning in 2014, has served as the carrier

   for 602 cargo shipments from various U.S. Ports to the Port of Mariel, the final destination

   declared.

          119.    For example, according to the BOLs, CMA CGM was the carrier for the following

   cargo shipments from PortMiami in Miami-Dade County, Florida to the Port of Mariel, the final

   destination declared:

          (a)     Bill of Lading No. CMDUNAM4470122, June 3, 2021

          (b)     Bill of Lading No. CMDUNAM4384619, April 2, 2021

          (c)     Bill of Lading No. CMDUNAM3935482, June 26, 2020

          (d)     Bill of Lading No. CMDUNAM3657740, October 4, 2019

          (b)     Bill of Lading No. CMDUNAM3636383, September 21, 2019

          (c)     Bill of Lading No. CMDUNAM3458515, April 5, 2019

          (d)     Bill of Lading No. CMDUNAM3415838, February 24, 2019

          (e)     Bill of Lading No. CMDUNAM3288188, November 10, 2018

          (f)     Bill of Lading No. CMDUNAM3278386, October 17, 2018

          (g)     Bill of Lading No. CMDUNAM2935211, December 9, 2017

          (h)     Bill of Lading No. CMDUNAM2922397, November 18, 2017

          (i)     Bill of Lading No. CMDUNAM2874180, October 7, 2017



                                                   35
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 36 of 49




          (j)      Bill of Lading No. CMDUNAM2843196, September 17, 2017

          Non-party Double Ace is listed as the “Exporter” for the aforementioned cargo shipments.

          120.     Defendant CMA CGM carried the aforementioned containerized cargo from

   Miami-Dade County, Florida to the Port of Mariel in Cuba, the final destination declared via

   Kingston,     Jamaica,   where     the     cargo   was   then    offloaded    at   the    TCM      and

   stored/warehoused/maintained by AUSA and/or CEVA Logistics in the ZEDM. See e.g., supra,

   ¶¶ 35 – 36. CMA CGM America “signed [the Bills of Lading] for the Carrier CMA CGM SA …

   as agent for the Carrier.” Id. As one example, on June 26, 2020, CMA CGM America signed Bill

   of Lading No. CMDUNAM3935482 for a shipment loaded in Miami-Dade County, Florida

   destined for the Port of Mariel in Cuba.

          121.     More specifically, Defendant CMA CGM carried the containers carrying the cargo

   identified in the above-referenced bills of lading from PortMiami to Kingston, Jamaica, where the

   containers were offloaded and then then loaded onto other ships that were owned or operated by

   Defendant on Defendant’s “Indigo Service” route. After Kingston, Defendant’s Indigo Service

   calls at the Port of Mariel where the containers containing cargo identified in the above-referenced

   bills of lading cargo were off-loaded.19

          122.     In essence, the cargo that Defendant carries is loaded onto ships at PortMiami in

   Miami-Dade County, Florida and then Defendant carries the cargo from PortMiami to the Port of

   Mariel utilizing a “bank shot” off of Kingston, Jamaica.




   19
     Defendant’s Indigo Service begins in Progreso, Mexico, and then includes the following Ports of Call:
   Santiago de Cuba, in southern Cuba, then to Kingston, Jamaica, then to the Port of Mariel, and back to
   Progreso. This route runs roughly every week to 10 days and uses two ships: the CMA CGM VENTANIA
   and the CONTSHIP PRO, both of which are operated by CMA CGM.


                                                      36
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 37 of 49




          123.    Defendant purposefully and repeatedly directed the CMA CGM VENTANIA,

   CONTSHIP PRO, CONTSHIP RAY, IMEDGHASSEN, JPO ARIES AND PAVO J to call at the

   Container Terminal, which is part of the Port of Mariel within the ZEDM and within the Bay of

   Mariel, where each of them, for themselves and on behalf of and/or at the direction of Defendant,

   called at the Container Terminal (which is part of the Port of Mariel within the ZEDM and within

   the Bay of Mariel) and while there engaged in commercially beneficial transactions and other

   commercial activities with the Container Terminal, AUSA, and/or the ZEDM including, but not

   limited to, offloading and loading containers, thereby using or otherwise benefiting from the

   Confiscated Property which constitutes trafficking as defined in 22 U.S.C. § 6023(13)(A)(ii).

          124.    Defendant knowingly and intentionally directed the CMA CGM VENTANIA,

   CONTSHIP PRO, CONTSHIP RAY, IMEDGHASSEN, JPO ARIES AND PAVO J to call at the

   Port of Mariel to engage in commercially beneficial transactions and other commercial activities—

   including, but not limited to, calling at the Container Terminal, which is part of the Port of Mariel

   within the ZEDM and within the Bay of Mariel, and offloading and loading containers at the

   Container Terminal multiple times.

          125.    As a result of the calls at the Port of Mariel by the CMA CGM VENTANIA,

   CONTSHIP PRO, CONTSHIP RAY, IMEDGHASSEN, JPO ARIES AND PAVO J, Defendant,

   caused, directed, participated in, or profited from trafficking by another person, or otherwise

   engaged in trafficking through another person without the authorization of Plaintiffs which

   constitutes trafficking as defined in 22 U.S.C. § 6023(13)(A)(iii).

           126. When at the Port of Mariel, the container ships call at and/or otherwise use, benefit,

   and profit from the Container Terminal in the ZEDM including the ZEDM’s ports, docks,

   warehouses, and facilities. Containers from Defendant’s ships are offloaded at the Container



                                                    37
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 38 of 49




   Terminal in ZEDM Sector 7 and stored in the container storage yard operated by AUSA and/or

   CEVA Logistics in ZEDM Sector A5. Defendant also engages in commercially beneficial

   activities and arrangements using or otherwise benefitting from the Plaintiffs’ Confiscated

   Property and acts of trafficking by the Container Terminal, AUSA and the ZEDM which make

   Defendant’s container business at the Port of Mariel possible and profitable.

          B.      Defendant Traffics in the Confiscated Property By and Through Defendant’s
                  Subsidiary, CMA CGM LOG’s (now CEVA Logistics) Operation of a
                  Logistics Platform in the Port of Mariel Without Plaintiffs’ Authorization

          127.    In 2015, CMA CGM signed an agreement with the Cuban government to operate

   a logistics platform in the Port of Mariel.

          128.    As announced on Defendant’s website:

                 The CMA CGM Group is pleased to announce that Rodolphe Saadé, CMA CGM
                 Group’s Vice-Chairman, signed in Cuba in the presence of President François
                 Hollande and of Mr Matthias Fekl the French Minister of State for Foreign Trade,
                 on May 11th, an unprecedented agreement. This agreement covers the operation and
                 development of a logistics platform on the port of MARIEL, in cooperation with the
                 major Cuban logistics company: AUSA.
                 CMA CGM LOG [now CEVA Logistics, but still known in Cuba as CMA CGM
                 LOG],20 the CMA CGM Group’s subsidiary dedicated to logistics, will contribute
                 to the operations of this new area.
                 The platform will be part of MARIEL ZEDM – Zona Especial de Desarrollo Mariel,
                 Cuba Special Economic Zone project. ZEDM is a strategic 4,600 ha logistics and
                 industrial project area for Cuba. This agreement is symbolic regarding Cuba’s goods
                 and services development.
                 CMA CGM LOG [now CEVA Logistics, but still known in Cuba as CMA CGM
                 LOG] will operate a 17 ha logistics platform with AUSA, including:
                  •       12,000 square meters warehouses
                  •       5,000 cubic meters of reefer warehouses
                 CMA CGM LOG [now CEVA Logistics, but still known in Cuba as CMA CGM
                 LOG] will be in charge of:


   20
      CMA CGM LOG became part of CEVA Logistics in 2019 after CMA CGM completed a corporate
   takeover of CEVA. See: https://www.cevalogistics.com/en/who-we-are/about-ceva-logistics/our-history
   (last visited on July 22, 2021). The name CMA CGM LOG is still used in Cuba.

                                                   38
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 39 of 49




                   •      the goods unbundling and distribution on the island
                   •      the exports consolidation
                   •      the import and export goods warehousing
                   •      containers distribution
                   •      empty and full containers storage.
                  CMA CGM has been present in Cuba since 2000 and is one of the only three
                  shipping companies to call the country. It is the first international company to sign
                  such a logistics development agreement in Cuba.
                  Created in 2001, CMA CGM LOG [now CEVA Logistics, but still known in Cuba
                  as CMA CGM LOG] is the CMA CGM Group’s subsidiary specialized in freight
                  forwarding and logistics solutions. Its 1,000 experts offer logistics solutions that are
                  complementary to maritime services in 36 countries, including air freight,
                  multimodal transport, custom clearance, warehousing and distribution… After a
                  sustained growth in 2014 and the opening of offices in 6 new countries, CMA CGM
                  LOG [now CEVA Logistics, but still known in Cuba as CMA CGM LOG]
                  accelerates its development in 2015.
           129.    CMA CGM’s Mariel deal put CMA CGM in business with a firm that has been

   identified by U.S. authorities as subverting international trade restrictions. AUSA is a subsidiary

   of Grupo de Administración Empresarial SA (or GAESA), an umbrella group controlled by the

   Cuban military.21 In December 2020, the U.S. Treasury Department added GAESA to its

   “Specially Designated Nationals and Blocked Persons” list, barring American individuals and

   companies from doing business with the company. The GAESA conglomerate plays a vital role

   in the island’s economy and is an agency or instrumentality of the Cuban government. GAESA is

   headed by Gen. Luis Alberto Rodriguez Lopez Calleja, who was married to one of Raul Castro’s

   daughters.

           130.    The logistics platform known as CARILOG remains operational.

           131.    Defendants’ subsidiary CEVA Logistics [known in Cuba as CMA CGM LOG]

   provided (and continues to provide) logistics services at the Port of Mariel within the ZEDM and


   21
    Business filing database and https://diplomatictimes.net/2020/12/21/u-s-blacklists-cuba-military-
   owned-companies-gaesa-fincimex-kave-coffee-s-a/ (last visited on July 22, 2021).

                                                      39
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 40 of 49




   within the Bay of Mariel, where it for itself and on behalf of and/or at the direction of Defendant

   engages in commercially beneficial transactions and other commercial activities with the

   Container Terminal, AUSA, and/or the ZEDM including, but not limited to providing logistics

   services, thereby using or otherwise benefiting from the Confiscated Property which constitutes

   trafficking as defined in 22 U.S.C. § 6023(13)(A)(ii).

          132.    Defendant knowingly and intentionally directed its subsidiary CEVA Logistics to

   engage in commercially beneficial transactions and other commercial activities at the Port of

   Mariel—including, but not limited to, providing logistics services at the Port of Mariel within the

   ZEDM and within the Bay of Mariel, whereby Defendant, caused, directed, participated in, or

   profited from trafficking by another person, or otherwise engaged in trafficking through another

   person without the authorization of Plaintiffs which constitutes trafficking as defined in 22 U.S.C.

   § 6023(13)(A)(iii).

          133.    CMA CGM, by and through CEVA Logistics [known in Cuba as CMA CGM

   LOG], has planned, studied, executed, and now maintains and exploits public docks and

   warehouses in Mariel Bay, Pinar del Rio Province, and has also constructed new buildings and

   works in Sector A5 of the ZEDM where it occupies, utilizes and exploits land that was confiscated

   by Cuba from the Blanco Rosell Siblings, which constitutes trafficking as defined in 22 U.S.C. §

   6023(13)(A)(iii).

          134.    CMA CGM, by and through CEVA Logistics, has profited from trafficking by

   CEVA Logistics because CEVA Logistics planned, studied, executed, and now maintains and

   exploits public docks and warehouses in Mariel Bay, Pinar del Rio Province, and has also

   constructed new buildings and works in Sector A5 of the ZEDM where it occupies, utilizes and




                                                   40
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 41 of 49




   exploits land that was confiscated by Cuba from the Blanco Rosell Siblings, which constitutes

   trafficking as defined in 22 U.S.C. § 6023(13)(A)(iii).

          135.    In addition, CMA CGM, by and through its subsidiary CEVA Logistic profits from

   CEVA Logistics’ commercial, for profit operation of the logistics platform on the Port of Mariel

   in ZEDM Sector A5 because CMA CGM carries containers to the Port of Mariel where they are

   offloaded and stored at the CEVA Logistics facility in ZEDM Sector A5, which constitutes

   trafficking as defined in 22 U.S.C. § 6023(13)(A)(iii).

          136.    In sum, and as the facts demonstrate in Paragraphs 97 – 135, supra, CMA CGM

   and CMA CGM America traffic in the Confiscated Property because:

                  (a)    TCM, AUSA, ZEDM, CEVA Logistics (known in Cuba as CMA CGM

          LOG], and CARILOG all use an interest in the Confiscated Property pursuant to 22 U.S.C.

          § 6023(13)(A)(i);

                  (b)    TCM, AUSA, and ZEDM all manage, distribute, dispense, broker, possess,

          have obtained control of or otherwise have acquired an interest in the Confiscated Property

          pursuant to 22 U.S.C. § 6023(13)(A)(i);

                  (c)    TCM, CEVA Logistics (known in Cuba as CMA CGM LOG), and

          CARILOG all lease or have otherwise acquired or hold an interest in the Confiscated

          Property pursuant to 22 U.S.C. § 6023(13)(A)(i);

                  (d)    CMA CGM, CMA CGM America, CEVA Logistics (known in Cuba as

          CMA CGM LOG) and CARILOG all engage in business activities using or otherwise

          benefitting from the Confiscated Property pursuant to 22 U.S.C. § 6023(13)(A)(ii);

                  (e)    CMA CGM, CMA CGM America, CEVA Logistics (known in Cuba as

          CMA CGM LOG) and CARILOG all engage in business activities with TCM, AUSA,



                                                    41
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 42 of 49




          ZEDM and each other for the purpose of making money which they could not otherwise

          do if there were not ports, docks, and warehouses that had not been planned, studied,

          developed, built, maintained, and available to be used and exploited in the Bay of Mariel

          pursuant to 22 U.S.C. § 6023(13)(A)(ii);

                  (f)     CMA CGM and CMA CGM America profit from trafficking by TCM,

          AUSA, ZEDM, CEVA Logistics (known in Cuba as CMA CGM LOG), and CARILOG

          as described in (a) through (e) of this paragraph pursuant to 22 U.S.C. § 6023(13)(A)(iii);

                  (g)     CMA CGM and CMA CGM America profit from trafficking through

          CEVA Logistics (known in Cuba as CMA CGM LOG), and CARILOG as described in (a)

          through (e) of this paragraph 22 U.S.C. § 6023(13)(A)(iii);

                  (h)     CMA CGM and CMA CGM America cause, direct and/or participate in

          trafficking by CEVA Logistics (known in Cuba as CMA CGM LOG), and CARILOG as

          described in (a) through (e) of this paragraph 22 U.S.C. § 6023(13)(A)(iii);

                  (i)     CMA CGM and CMA CGM America cause, direct, participate in and/or

          engage in trafficking through CEVA Logistics (known in Cuba as CMA CGM LOG), and

          CARILOG as described in (a) through (e) of this paragraph 22 U.S.C. § 6023(13)(A)(iii);

                  (j)     All of the above (a) through (i) are done without the authorization of

          Plaintiffs.

          V.      Plaintiffs Notified Defendants that Defendants are Trafficking in the
                  Confiscated Property, the Claims to Which are Owned by Plaintiffs

          137.    On September 17, 2020, Plaintiffs, through counsel, sent Defendants letters

   pursuant to 22 U.S.C. § 6082(a)(3)(D) (“CMA CGM Notice Letters”) notifying Defendants that

   they are trafficking in confiscated property as defined in the Helms-Burton Act, the claims to which




                                                   42
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 43 of 49




   are owned by Plaintiffs, without the authorization of Plaintiffs. The CMA CGM Notice Letters

   were delivered to Defendants.

          138.       On November 16, 2020, Plaintiffs, through counsel, sent CEVA Logistics a letter

   pursuant to 22 U.S.C. § 6082(a)(3)(D) (“CEVA Notice Letter”) notifying CEVA Logistics that it

   is trafficking in confiscated property as defined in the Helms-Burton Act, the claims to which are

   owned by Plaintiffs, without the authorization of Plaintiffs. The CEVA Notice Letter was

   delivered to CEVA Logistics.

          139.       Defendants’ trafficking has continued since receipt of the Notice letters.

          140.       According to the IMO, the vessel CONTSHIP PRO, (IMO # 9235622), while being

   operated by CMA CGM called at the Port of Mariel on multiple occasions between October 2020

   and June 2021.

          141.       According to IMO, the vessel CMA CGM VENTANIA, (IMO # 9376907),

   operated by CMA CGM, called at the Port of Mariel on multiple occasions between January 2021

   and June 2021.

          142.       According to IMO, the vessel IMEDGHASSEN, (IMO # 9459125), operated by

   CMA CGM, called at the Port of Mariel in December 2020.

          143.       CMA CGM continues to traffic by and through its subsidiary CEVA Logistics

   [known in Cuba as CMA CGM LOG], which continues its operation of the logistics zone at the

   Port of Mariel today, well after receipt of the Notice Letters.

          144.       CMA CGM America continues to traffic by carrying cargo from PortMiami to the

   Port of Mariel.




                                                      43
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 44 of 49




          145.    Because Defendants did not obtain the authorization of Plaintiffs with regard to

   these acts of trafficking, Plaintiffs were injured by Defendants’ acts of trafficking in the

   Confiscated Property to which Plaintiffs own claims.

          146.    Plaintiffs have been injured by Defendants’ unauthorized acts of trafficking in the

   confiscated property to which Plaintiffs own claims because, inter alia:

                  (a)    Defendants are profiting without obtaining consent from or paying adequate

          compensation to Plaintiffs;

                  (b)    Plaintiffs are not receiving the benefit of their interests in the Confiscated

          Property;

                  (c)    Defendants are profiting without obtaining authorization or paying adequate

          compensation to Plaintiffs for authorization to traffic in the confiscated property;

                  (d)    Defendants are profiting or otherwise benefiting from trafficking in the

          Confiscated Property by or through others without obtaining authorization from, or paying

          adequate compensation to, Plaintiffs;

                  (e)    Defendants’ trafficking in the Confiscated Property has undermined

          Plaintiffs’ rights to compensation for the Confiscated Property;

                  (f)    Defendants have profited from its use of the Confiscated Property at

          Plaintiffs’ expense;

                  (g)    Defendants have denied Plaintiffs the ability to obtain economic rent that

          could have been negotiated for in exchange for their authorization to Defendants to traffic

          in the Confiscated Property;




                                                   44
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 45 of 49




                   (h)     Defendants have appropriated from Plaintiffs the leverage from the Helms-

           Burton Act that Plaintiffs would have had on the Cuban Government to negotiate

           compensation for their Confiscated Property;

                   (i)     Defendants have injured Plaintiffs by trafficking in the Confiscated

           Property without Plaintiffs’ authorization and without making any payment of

           compensation to Plaintiffs because in the Helms-Burton Act, Congress provided the

           rightful owners of confiscated property with the right to be compensated from defendants

           who have economically exploited the confiscated property;

                   (j)     Defendants have injured Plaintiffs by trafficking in the particularized

           Confiscated Property to which Plaintiffs own claims without seeking or obtaining

           Plaintiffs’ authorization to traffic in that particularized Confiscated Property and as a result

           Defendants’ failure to do so has resulted in concrete and particularized monetary harm and

           injury to Plaintiffs; and

                   (k)     The harms and injuries suffered by Plaintiffs as a result of Defendants’

           failure to obtain Plaintiffs’ authorization to traffic in the Confiscated Property have a close

           relationship to traditionally recognized common-law actions for unjust enrichment,

           trespass, trespass to chattels, and conversion.

                                     CLAIM FOR DAMAGES
                               TITLE III OF THE HELMS-BURTON ACT

           147.    Plaintiffs incorporate by reference all of the foregoing Paragraphs as if fully set

   forth herein.

           148.    This case is brought pursuant to Title III of the Helms-Burton Act, 22 U.S.C. §

   6082.




                                                     45
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 46 of 49




           149.    Defendants did traffic, as the term “traffic” is defined in 22 U.S.C. § 6023(13)(A),

   in the Confiscated Property without authorization of Plaintiffs who own claims to the Confiscated

   Property. Defendants are therefore liable to Plaintiffs under the Helms-Burton Act.

           150.    Defendants have trafficked in the Confiscated Property, by knowingly and

   intentionally directing container ships to call at the Port of Mariel in Cuba, either directly or by

   causing, directing, participating in, or profiting from trafficking by or through another person.

   When in the Port of Mariel, the container ships call at and/or otherwise use, benefit, and profit

   from the Container Terminal in the ZEDM including the ZEDM’s ports, docks, warehouses, and

   facilities.   Defendants also engage in commercially beneficial activities using or otherwise

   benefitting from the ZEDM and Plaintiffs’ Confiscated Property.

           151.    Defendants are therefore trafficking in Plaintiffs’ Confiscated Property and benefit

   or profit from the trafficking of the Container Terminal, AUSA, and the ZEDM in Plaintiffs’

   Confiscated Property.

           152.    Defendants also knowingly and intentionally participated in, benefitted from, and

   profited from the Container Terminal, AUSA, and the ZEDM’s trafficking in the Confiscated

   Property including, but not limited to, the 70-year Concession, without the authorization of

   Plaintiffs.

           153.    Defendants engage in commercially beneficial activities using or otherwise

   benefitting from the Confiscated Property, including, but not limited to, the 70-year Concession.

           154.    Defendants also cause, direct, participate in, or profit from trafficking by the

   Container Terminal, AUSA, and the ZEDM in the Confiscated Property, including the 70-year

   Concession.




                                                    46
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 47 of 49




           155.   Defendants have had actual knowledge of Plaintiffs’ claims to the Confiscated

   Property since at least September 2020 due to Plaintiffs’ Notice Letters mentioned above in

   Paragraphs 137 – 139, 143.

           156.   Prior to Defendants’ receipt of Plaintiffs’ Notice Letters, Defendants knew or had

   reason to know that Plaintiffs own claims to the Confiscated Property.

           157.   Prior to Defendants’ receipt of Plaintiffs’ Notice Letters, Defendants knew or had

   reason to know that the ZEDM was trafficking in the Confiscated Property.

           158.   Defendants’ continued trafficking in the Confiscated Property, including in the 70-

   year Concession, more than 30 days after its receipt of Plaintiffs’ Notice Letters subjects

   Defendants to treble damages. 22 U.S.C. § 6082(a)(3).

           159.   The Container Terminal, AUSA, and the ZEDM did not ever seek or obtain

   Plaintiffs’ authorization to traffic in the Confiscated Property, including the 70-year Concession,

   the land, or any other Confiscated Property at any time.

           160.   The Container Terminal, AUSA, and the ZEDM’s knowing and intentional conduct

   with regard to the Confiscated Property constitutes trafficking as defined 22 U.S.C. § 6023(13).

           161.   Defendants did not seek nor obtain Plaintiffs’ authorization to traffic in the

   Confiscated Property, including in the 70-Year Concession or any other property interests at any

   time.

           162.   Defendants’ knowing and intentional conduct with regard to the Confiscated

   Property constitutes trafficking as defined in 22 U.S.C. § 6023(13).

           163.   As a result of Defendants’ trafficking in the Confiscated Property, Plaintiffs have

   been injured, as explained herein, including in Paragraph 146, supra. Defendants are liable to




                                                   47
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 48 of 49




   Plaintiffs for all money damages allowable under 22 U.S.C. § 6082(a) including, but not limited

   to, those equal to:

           a.      The amount which is the greater of: … (i) the amount determined by a
                   special master pursuant to 22 U.S.C. § 6083(a)(2); or (ii) the current “fair
                   market value” of the Confiscated Property, or the original fair market value
                   of the Confiscated Property plus pre-filing interest;

           b.      Three times the amount determined above (treble damages);

           c.      Prejudgment interest; and

           d.      Court costs and reasonable attorneys’ fees, and expenses.

                                       REQUEST FOR RELIEF

           WHEREFORE, Plaintiffs demands judgment against Defendants as follows:

           A.      Awarding damages as allowed by law including treble damages and pre-filing

   interest as provided by the Act;

           B.      Awarding prejudgment interest as allowed by law on any amounts awarded;

           C.      Awarding attorneys’ fees, costs, and expenses; and

           D.      Awarding such other and further relief as may be just and proper.

                                                JURY DEMAND

           Plaintiffs demand a jury trial on all issues so triable, and a trial pursuant to Rule 39(c),

   Federal Rules of Civil Procedure, as to all matters not triable as of right by a jury.

   Dated: July 30, 2021                               Respectfully submitted,

   David A. Baron (pro hac vice motion                s/ David J. Horr
   forthcoming)                                       David J. Horr
   dbaron@bcr-dc.com                                  Florida Bar. No. 310761
   Melvin White (pro hac vice motion                  dhorr@admiral-law.com
   forthcoming)                                       William R. Boeringer
   mwhite@bcr-dc.com                                  Florida Bar No. 347191
   Laina C. Lopez (pro hac vice motion                wboeringer@admiral-law.com
   forthcoming)                                       William B. Milliken
   lcl@bcr-dc.com                                     Florida Bar No. 143193


                                                     48
Case 1:21-cv-22778-MGC Document 1 Entered on FLSD Docket 07/30/2021 Page 49 of 49




   Berliner Corcoran & Rowe LLP              wmilliken@admiral-law.com
   1101 17th Street, N.W., Suite 1100        Horr, Novak & Skipp, P.A.
   Washington, D.C. 20036-4798               Two Datran Center, Suite 1700
   Tel: (202) 293-5555                       9130 S. Dadeland Boulevard
   Facsimile: (202) 293-9035                 Miami, Florida 33156
                                             Telephone: (305) 670-2525
   Richard W. Fields (pro hac vice motion    Facsimile: (305) 670-2526
   forthcoming)
   fields@fieldslawpllc.com                  John S. Gaebe
   Martin Cunniff (pro hac vice motion       Florida Bar No. 304824
   forthcoming)                              Law Offices of John S. Gaebe P.A.
   MartinCunniff@fieldslawpllc.com           5870 SW 96 St.
   Fields PLLC                               Miami, Florida 33156
   1701 Pennsylvania Ave, N.W., Suite 200    johngaebe@gaebelaw.com
   Washington, D.C. 20006
   Tel: (833) 382-9816                       Counsel for Plaintiffs

   Counsel for Plaintiffs




                                            49
